
	
		II
		111th CONGRESS
		1st Session
		S. 715
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Levin (for himself,
			 Ms. Snowe, Ms.
			 Stabenow, Ms. Collins, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a pilot program to provide for
		  the preservation and rehabilitation of historic lighthouses.
	
	
		1.Short titleThis Act may be cited as the
			 National Lighthouse Stewardship Act of
			 2009.
		2.Funding for historic lighthouse
			 preservationTitle III of the
			 National Historic Preservation Act (16 U.S.C. 470w et seq.) is amended by
			 adding at the end the following:
			
				310.National lighthouse stewardship pilot
				program
					(a)Definition of eligible entityIn this section, the term eligible
				entity means a State, unit of local government, or nonprofit
				organization that—
						(1)provides financial assistance and grants to
				local governmental units and nonprofit organizations to preserve and maintain
				historic lighthouse structures;
						(2)owns a lighthouse that is listed or
				eligible for listing on the National Register; or
						(3)has a right to maintain and rehabilitate a
				lighthouse described in paragraph (2) that is owned by the Federal
				Government.
						(b)Lighthouse stewardship pilot
				program
						(1)In generalThe Secretary shall establish a 3-year
				pilot program under which the Secretary shall use amounts authorized to be
				appropriated under subsection (c) to provide grants to eligible entities to
				preserve and rehabilitate historic lighthouse structures.
						(2)Distribution to eligible entities
							(A)ApplicationTo be eligible for a grant under this
				subsection, an eligible entity shall submit to the Secretary an application at
				such time, in such form and manner, and including such information as the
				Secretary may require.
							(B)Approval or disapprovalBased on criteria established by the
				Secretary, the Secretary shall approve or disapprove an application submitted
				under subparagraph (A).
							(C)Availability of grant funds
								(i)In generalOn approval of an application under
				subparagraph (B), the Secretary shall make the grant funds available to the
				eligible entity.
								(ii)Use of existing fundsTo the maximum extent practicable, the
				Secretary shall provide funding through existing lighthouse grant programs
				administered by State governments.
								(c)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section for each of fiscal years 2009 through 2012,
				to remain available until expended, without fiscal year limitation, not more
				than the lesser of—
						(1)$20,000,000;
				or
						(2)the amount
				collected as taxes and received in the Treasury during the fiscal year under
				section 60301 of title 46, United States
				Code.
						.
		
